Citation Nr: 1541837	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a hyperextension injury to the right wrist.


REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued a 10 percent disability rating for the Veteran's right wrist disability.  Jurisdiction was subsequently transferred to the RO in Oakland, California has jurisdiction of the claim.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected right wrist disability warrants a disability rating in excess of his currently-assigned 10 percent.  

The Veteran was provided with a VA examination in July 2012.  At that time, the Veteran had full range of dorsiflexion, or extension, and palmar flexion.  The examiner noted that the Veteran did not have functional limitations, including pain on movement, swelling, or weakness; however, on his substantive appeal, the Veteran contended that he had near continuous swelling in his right wrist, and difficulty picking things up with his right hand.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As there is evidence that the Veteran's right wrist has worsened since his last examination, the Veteran should be provided with another examination to determine the current nature in severity of his right wrist disability.  In addition, the examiner should identify the Veteran's symptoms, including swelling and difficulty grasping with his right hand, that are associated with his service-connected right wrist disability.  

The Veteran's right wrist disability is rated under Diagnostic Codes 5003-5215.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  With respect to the minor extremity, Diagnostic Code 5215 provides that a 10 percent disability rating is warranted where there is limitation of motion of the wrist manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).   

The Veteran is currently at the highest rating under Diagnostic Code 5215.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. 38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.

In this case, if the symptoms asserted by the Veteran, including swelling and inability to grasp,  are part and parcel of his service-connected right wrist disability, then his claim for entitlement to a disability rating in excess of 10 percent should be referred to the Director of the Compensation Service to determine whether he meets the criteria for assignment of an extraschedular rating.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the current level of impairment due to the service-connected residuals of a hyperextension injury to the right wrist.  

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether the residuals of a hyperextension injury to the right wrist are manifested by swelling or difficulty/inability to grasp objects.  The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.  A rationale should be given for all opinions.

2.  If the symptoms asserted by the Veteran, including swelling and inability to grasp, are part and parcel of his service-connected right wrist disability, refer the claim for entitlement to a disability rating in excess of 10 percent to the Director of the Compensation Service to determine whether he meets the criteria for assignment of an extraschedular rating.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




